UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6092


TRACEY TERRELL GRADY,

                     Plaintiff - Appellant,

              v.

CAPTAIN WILLIAMS; SERGEANT WESTERN; OFFICER NEAL; OFFICER
PERRY,

                     Defendants - Appellees,

              and

OFFICER HENDERSON; SERGEANT GARDNER; SERGEANT PEARSON;
OFFICER COOPER,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03027-D)


Submitted: April 19, 2018                                        Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tracey Terrell Grady appeals the district court’s order granting Defendants

summary judgment in Grady’s 42 U.S.C. § 1983 (2012) action and dismissing the action

due to Grady’s failure to exhaust administrative remedies. We have reviewed the record

and find no reversible error. Although Grady argues that prison officials thwarted his

efforts to pursue an institutional grievance pertaining to the challenged incident, the

district court properly rejected that contention as inconsistent with both the record and

Grady’s earlier version of the facts. See Ross v. Blake, __ U.S. __, 136 S. Ct. 1850,

1858-60 (2016) (clarifying when administrative remedies are deemed unavailable).

Accordingly, we affirm for the reasons stated by the district court.       See Grady v.

Williams, No. 5:16-ct-03027-D (E.D.N.C. Jan. 22, 2018).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3